DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant  amended Claim 1 to add the limitation of  “to the completion of the injection molding operation,” such that the display displays a plurality of operating points with various parameters from the beginning of the injection molding operation to its completion.
1) Applicant argues that the primary reference, Okochi ((US 2016/0082504), providing the rejection under 35 U.S.C. § 102(a)(1), discloses a plurality of operating points and line segments displayed in a production flow display area whereby the operator can freely compose a series of production processes by simply arranging the icons. However, Okochi discloses the display history only (paragraph [0116] and not a series of production processes from the beginning to the completion of the process (Applicant Arguments/Remarks dated Aug. 4, 2022 p. 6).
Examiner argues that this added limitation of the completing of the injection molding operation is met within Okochi – while it is true that the invention of Okochi allows for selection of various processes to be displayed during operation as shown in Fig. 2 of Okochi, these are used for monitoring and maintenance of an ongoing injection molding process (see Fig. 13). This is indicated in paragraphs [0052] where in order to obtain a molded part using the injection molding machine, the processes that are displayed must be performed in order. 
Moreover, Okochi discloses that its control device is able to display a single display or a plurality of display images including a display history associated with a temporal (timed) order in which the plurality of display images are displayed on the display unit. This display history can be stored (paragraph [0012]).   

2) Applicant states that Okochi discloses customizing the display setting and history including an image of the ongoing injection and plasticization process but fails to disclose a series of production processes (Applicant Arguments/Remarks dated Aug. 4, 2022 pp. 6-7).
Examiner answers that display images are stored in a temporal order (in time) and these are displayed as from beginning to end or as “an anteroposterior relationship in the temporal order” as Okochi describes it (paragraph [0012]). Additionally, Okochi discloses that “... it is possible to comprehend many continuous operation data values such as ....operation condition values in which the entire balance is important at a glance....it is possible to easily evaluate the entire variation or balance.”

3) Applicant argues that since each of the injection processes, the mold clamping process and plasticization process is part of a series of production processes, Okochi  fails to disclose an entire production process from the beginning to the completion of the injection molding operation (Applicant Arguments/Remarks dated Aug. 4, 2022 p. 7).
Examiner states that Okochi appears to indicate that an entire process of injection molding is disclosed as stated in paragraph [0089] – “The trend list is list type data in which a history of the conditions used in the injection molding of the past is listed. For example, the data includes a cycling time of injection, a plasticization time, an injection time, an injection start position, or the like. With reference to the data, the user can evaluate molding stability of the operation of the injection molding machine, presence or absence of an abnormal state, stability of the molded part, whether or not molding failure could occur, abnormality of the molding machine, or the like.”
Moreover, Okochi discloses  that the display displays a first axis representing a position of the first mold, the second mold or the mold clamping mechanism and a second axis orthogonal to the first axis representing time or process (Fig. 3 see above paragraph [0089] data includes injection start position, cycling time of injection, a plasticization time, an injection time… or the like) with the setting of axes orthogonal to each other – See Fig. 4 below under the Claim 1 rejection where orthogonal axes are shown for different parameters .

Examiner maintains that the above would not be possible without the entire production process being disclosed. Moreover, Okochi goes on to state that the operation data of a molding cycle of the past is listed as the history of each molding cycle (paragraph [0090]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) of record.

Regarding Claim 1, Okochi discloses an injection molding machine comprising:
 a mold clamping mechanism configured to perform mold clamping (Fig. 1 paragraph [0047], [0048] injection molding machine – 1 mold clamping unit – 11) or mold opening by moving at least one of a first mold and a second mold (Fig. 1 paragraph [0049] stationary platen – 12 movable platen – 13 to which a movable mold (not shown) is attached); 
an injection device configured to inject a resin into a cavity between the clamped first mold and second mold (Fig. 1 paragraph [0049] a molten resin is injected from the plasticizing unit – 15 to a cavity formed between the movable mold and the fixed mold); 	a storage configured to store (Fig. 1 paragraph [0055] control device – 20 storage unit 20b) first and second operation information indicating an operation of the first or second mold (paragraph [0081] …connection procedure and the layout of the operation screens are stored for each mold), an operation of the mold clamping mechanism (Fig.1 paragraph [0054] control device – 20 …so that the molding machine main body – 10 performs operations required for the processes such as the mold clamping process), an operation of the injection device (paragraph [0054] …or the injection process) or processing by a system program, first image information associated with the first operation information, and second image information associated with the second operation information; 
a display which is configured to display the first and second image information (Fig. 1 paragraph [0073] display unit – 29 first display area – 31 and the second display area – 32 image information referred to as a first display image – P1 and image information may be referred to as a second display image – P2), and displays at least one of the first and second image information at a position set by an operator (paragraph [0073] images displayed …by a scroll instruction according to the operation of the user…); and 
a controller configured to instruct an operation indicated by the first or second operation information associated with at least either the first or second image information displayed on the display (Fig. 1 paragraph [0078] when the scroll instruction is applied to the first display image displayed on the first display area – 31 and the second display image displayed on the second display area – 32, two display images vertically adjacent to each other are synchronized and connected to each other), or to execute processing by the system program, wherein 
the first and second operation information is information about an injection molding operation according to a first or second production condition (paragraph [0080]  ...user can input conditions while checking all setting values on the screen…), and operation information about the first and second molds or operation information about the mold clamping mechanism from beginning to completion of the injection molding operation (Fig. 1 paragraph [0054] …using information prepared by the control device – 20 in advance so that the molding machine main body – 10 performs operations required for the processes such as the mold clamping process, the plasticization process, or the injection process, and sends the operation command information – OC to each driving unit of the molding machine main body – 10.), 

    PNG
    media_image1.png
    875
    780
    media_image1.png
    Greyscale







the display displays a first axis representing a position of the first mold, the second mold or the mold clamping mechanism and a second axis orthogonal to the first axis representing time or process (Fig. 3 see above paragraph [0089] data includes injection start position, cycling time of injection, a plasticization time, an injection time… or the like) with the setting of axes orthogonal to each other – See Fig. 4 above where orthogonal axes are shown for different parameters .
the display displays a plurality of operating points indicating positions of the first mold, the second mold or the mold clamping mechanism in the first axis relative to time or process in the second axis from the beginning of the injection molding operation to the completion of the injection molding operation (paragraph [0089] –  With reference to the data, the user can evaluate molding stability of the operation of the injection molding machine, presence or absence of an abnormal state, stability of the molded part, whether or not molding failure could occur, abnormality of the molding machine, or the like.)
Also, see the discussion above regarding orthogonal axes and also paragraph [0082] customization by the user to set the display procedures by the control device) and line segments connecting the plurality of operating points (Fig. 13 paragraphs [0052] [0063]…processes are performed in order…mold clamping process..; display images of mold clamping process) and 
the first and second image information are displayed on the operating points (paragraphs [0024] [0116]…when setting images of a mold clamping process, an injection process, and a plasticization process are arranged so as to be connected to each other in the display history, if a setting image of the mold clamping process is locked, setting images of two processes of the injection process and the plasticization process can be alternately exchanged using the scrolling…; it is possible to recognize the image displayed before or after the image displayed at the present time, specifically, in the present embodiment, the setting image of the “plasticization” or the setting image of the "mold opening and closing…).

Regarding Claim 6, Okochi discloses all the limitations of Claim 1, and further discloses an injection molding machine wherein when executing the operations of the first and second operation information simultaneously, the first and second image information corresponding to the first and second operation information are displayed side by side (paragraph [0023] when the first display image and the second display image are displayed to be adjacent to each other, at least one of the selected first display image and the selected second display image can be locked so as not to be scrollable) on the operating point of a same time or same process on the display (paragraph [0101] the images which are required to be certainly displayed by the user at the present time are simultaneously displayed without performing the operation in which the user instructs the scrolling, and it is possible to rapidly perform the setting operation of the conditions.).

Regarding Claim 7, Okochi discloses  all the limitations of Claim 1, and further discloses an injection molding machine wherein when executing the operations of the first and second operation information successively, the first and second image information are displayed on two successive operating points on the display (paragraph [0078] two display images vertically adjacent to each other can be vertically scrolled and displayed in the state where two display images are synchronized and connected to each other).


2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) in view of Hillman (US 5,470,218) of record.
Regarding Claim 2, Okochi discloses all the limitations of Claim 1 but is silent as to whether the first and second image information are icons. 
Hillman teaches an improved injection blow molding apparatus, which includes a process controller for operating the blow molding machine according to a set of processing parameters and includes a touch screen for inputting signals to the processor for commanding the process controller to adjust the processing parameters (abstract). 
Hillman further discloses that first and second image information can be icons indicating contents of the first operation information and the second operation information, respectively (2:65-3:6 the values of the selected processing parameters are displayed adjacent to the respective icons.), and the icons corresponding to the first and second image information are arranged by dragging and dropping the icons by the operator (5:67-6:2 an icon is a symbol on a monitor screen that a user can select with a pointing device (e.g., a touch screen or mouse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Okochi with Hillman whereby a storage configured to store first and second operation information including first image information associated with the first operation information, and second image information associated with the second operation information
 would add information corresponding to icons indicating contents of the first operation and second operation information and these icons are arranged by dragging and dropping the icons by the operator.
This is advantageous since this creates a touch screen which as a graphical user interface (GUI) more efficiently allows the user to interact with the processor without entering commands from a keyboard (5:59-63; 6:20-24).

3.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) in view of Sampsell (US 2007/0200839) of record.
Regarding Claim 3, Okochi discloses all the limitations of Claim 1 and while Okochi states that a sequence of images displaying a history of parameters from one generation to another can be stored (paragraph [0115]), it is silent that the sequence of first and second image information is arranged associated with first and second operation information. 
Sampsell discloses a method and system of the updating of displays with image data (abstract) which relates to the field of microelectromechanical systems (MEMS) (paragraph [0003]). Sampsell discloses that a display displays the first and second image information in a sequence in which the first and second image information are arranged by the operator (Figs. 6, 8, 10 paragraph [0069] a user button push, for example , may command the display sequence being displayed currently to be switched to another mode or state…), and 
the controller executes operations or processing indicated by the first and second operation information associated with the first and second image information displayed on the display, in the sequence in which the first and second image information are arranged (paragraph [0007] method includes receiving image update data to be displayed on a display device comprising an array of bi-stable display elements, the image update data corresponding to a following image in a sequence of images and identifying pixels in the following image that differ from a preceding image in the sequence of images; see also claim 67).
It would have been obvious to one of ordinary skill to have combined Okochi with Sampsell whereby the first and second image information is arranged in a sequence by the operator or the controller executes operations or processing indicated by the first and second operation information associated with the first and second image information displayed on the display in a sequence in which the first and second image information are arranged. 
This is advantageous since an image update data corresponds to a following image in a sequence of imaged and identifying pixels in the following image that differ from a preceding image in the sequence of images (paragraph [0007] – known as a bi-stable display) and this affords decreased power requirements when used in conjunction with drivers and controllers designed for them (paragraph [0035]).

Regarding Claim 4, Okochi discloses all the limitations of Claim 1 including the operation of the mold clamping mechanism, an operation of the injection device or processing of retrieving the conditions of the operation and the image information associated with the operations, but does not disclose that the storage stores third to nth operation information and displays it in a sequence in which the third to nth image information are arranged by the operator or executed by a controller.
Sampsell discloses a method and system of the updating of displays in a sequence in which the first and second image information are arranged by the operator (paragraph [0069] see above). 
Sampsell further discloses a storage that stores third to nth operation information (n being an integer of not less than three) indicating an operation the display is a display, which is configured to display the third to nth image information, and 	displays the third to nth image information in a sequence in which the third to nth image information are arranged by the operator, and
 the controller executes operations or processing indicated by the third to nth operation information (paragraph [0048] It will also be appreciated that the timing, sequence, and levels of voltages used to perform row and column actuation can be varied widely within the general principles outlined above – [which includes third to nth integral sequence information]) associated with the third to nth image information displayed on the display (paragraph [0012] the electronic device is configured to receive one of a plurality of sets of stored image update data to be displayed on a display device, each set corresponding to one image in a sequence of images and wherein the plurality of sets of stored image update data comprise information identifying pixels that change from a previous image in the sequence of images; see also claim 29 wherein an interrupt command comprises a signal to advance an integer number of images in the sequence of images to be displayed on the display device - note the integer correlates to a sequence of images which includes correlation to third to nth image information).
It would have been obvious to one of ordinary skill to have combined Okochi with Sampsell whereby an apparatus which stores operation information including that of the mold clamping mechanism, the injection device or processing of retrieving the conditions of the operations where this information stored as third to nth operation information (n being an integer of not less than three) 
would also configure the display to display this third to nth image information in a sequence by the operator and the controller executed operations or processing indicated by the third to nth operation information associated with the third to nth image information displayed on the display, as taught by Sampsell. 
This is advantageous because the stored set of image update data comprise information identifying only those pixels in the display that change from previous images in the sequence. Since the displaying device may not be required to calculate display updates, power saving may be realized (paragraph [0066]).

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (US 2016/0082504) in view of Matsuo (US 2008/0031992) of record.
Regarding Claim 5, Okochi discloses all the limitations of Claim1, but does not disclose an operation of at least one of insertion or withdrawal of a core provided for the first or second mold or of an ejector pin configured to remove a product from the first or second mold and air blowing from a resin residue adhering to the first or second mold. 
Matsuo discloses a core operation setting device of an injection molding machine (abstract). 
Matsuo further discloses a toggle mechanism for mold clamping between the rear platen and the movable platen (Fig. 1 paragraph [0027] toggle mechanism – 5 rear platen – 2 movable platen – 3 and this toggle mechanism can be driven in rotation thereby closing, clamping and opening the molds – 6a and 6b, respectively).
 Matsuo teaches a first and second operation information by means of display information (paragraph [0032]) where the mold opening, halfway position and mold closing operation are displayed as well (Fig. 2 paragraph [0039] mold clamping apparatus – 10 halfway position – 42) and this includes a core operation setting screen associated with the mold opening (Fig. 2 paragraph [0045] core system – 1 insertion check set of mold opening completion position – 41) and closing operations (Fig. 4 paragraph [0055]  core removal check and core removal output end).
It would have been obvious to combine Okochi with Matsuo such that an injection molding machine with a storage configured to store first and second operation information including first image information associated with the first operation information, and second image information associated with the second operation information would include further that the first and second operation information can indicate at least one of insertion or withdrawal of a core provided for the first or second mold..
This mechanism for insertion or withdrawal of the core would be an advantage because with this core assignment by the operation information provided results allows  the operation of the core of an injection molding machine to be set precisely and easily in accordance with the forms of a mold and the core to be used (paragraph [0018]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712